REVERSE and REMAND; and Opinion Filed June 7, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00068-CV

            FOUR D CONSTRUCTION, INC. AND JERRY DANIELS, Appellants
                                     V.
               UTILITY & ENVIRONMENTAL SERVICES, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-03923-A

                               MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Murphy
                                   Opinion by Justice O'Neill
       Appellants Four D Construction and Jerry Daniels appeal a summary judgment granted in

favor of Utility & Environmental Services, Inc. (UES) on its suit on a sworn account and on a

guaranty.    In three issues, appellants generally contend the trial court erred in granting UES’s

motion for summary judgment. For the following reasons, we reverse the trial court’s judgment

and remand for further proceedings.

       UES provided goods and services to Four D, a general contractor. When Four D failed to

pay its invoices, UES filed suit against Four D on a sworn account, against Daniels as a

guarantor of the account, and against both Four D and Daniels on a promissory note associated

with the indebtedness. UES filed a motion for summary judgment asserting it was entitled to

judgment as a matter of law on its claims. UES attached the affidavit of Donald E. Daniel to the

motion. In his affidavit, Daniel stated $217,526.79 in unpaid invoices was due and owing on
Four D’s account. Daniel attached what he stated were true and correct copies of the current

unpaid invoices on Four D’s account, and stated the amounts of the attached invoices totaled

$217,526.79. The trial court entered a judgment in favor of UES for $217,526.79, and awarded

UES its attorney’s fees. This appeal followed.

       In their first two points of error, appellants contend the trial court erred in granting UES’s

motion for summary judgment because fact issues exist on the amount owed on the account. The

standards for reviewing a traditional summary judgment are well-established. See Sysco Food

Servs. v. Trapnell, 890 S.W.2d 796, 800 (Tex. 1994); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d
546, 54-49 (Tex. 1985). A party moving for traditional summary judgment carries the burden of

establishing that no material fact issue exists and that it is entitled to judgment as a matter of law.

TEX. R. CIV. P. 166a(c); M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex.

2000) (per curiam). When a plaintiff moves for summary judgment, it has the burden to

conclusively establish all elements of its claim as a matter of law. Affordable Motor Co., Inc. v.

LNA, LLC, 351 S.W.3d 515, 519 (Tex. App.—Dallas 2011, pet. denied). If the plaintiff satisfies

this burden, the burden shifts to the defendant to present some evidence to raise a genuine issue

of material fact. Id. When reviewing a motion for summary judgment, the court takes the non-

movant’s evidence as true, indulges every reasonable inference in favor of the non-movant, and

resolves all doubts in its favor. Willrich, 28 S.W.3d at 23–24.

       Appellants first contend Daniel’s affidavit cannot support the summary judgment because

Daniel is an interested witness and his affidavit does not meet the requirements of an interested

witness affidavit. To support summary judgment, an interested witness affidavit must be “clear

positive, and direct, otherwise credible and free from contradictions and inconsistencies.” TEX.

R. CIV. P. 166a(c); Belger v. Sweeney, 836 S.W.2d 752, 754 (Tex. App.—Houston [1st Dist.]

1992, writ denied). The testimony must also be readily controvertible. Id.

                                                 –2–
       According to appellants, Daniel’s affidavit cannot support the summary judgment

because he is an interested witness and statements in his affidavit as to the amount owed are in

conflict with attachments to the affidavit. UES contends appellants waived this complaint

because although they objected to the affidavit, they did not obtain a ruling on their objection.

Objections that statements of an interested witness are not clear, positive, direct, credible, and

free from contradiction raise defects in form. See S & I Mgmt., Inc. v. Sungju Choi, 331 S.W.3d
849, 855 (Tex. App.—Dallas 2011, no pet.). A party must object in writing and obtain an

express or implied ruling from the trial court to preserve a complaint about the form of summary

judgment evidence.     Grand Prairie I.S.D. v. Vaughan, 792 S.W.2d 944, 945 (Tex. 1990);

Strother v. City of Rockwall, 358 S.W.3d 462, 468-69 (Tex. App.—Dallas 2012, no pet.).

       Appellants do not dispute they failed to obtain a ruling on their objection to Daniel’s

affidavit prior to the hearing on the motion for summary judgment. However, they contend they

preserved error because they “reasserted” their objection to the affidavit in their motion for new

trial, which was subsequently overruled by operation of law. To preserve objections to summary

judgment evidence, a party must obtain a ruling on its objection at or before the summary

judgment hearing. Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 383 (Tex. App.—

Houston [1st Dist.] 2012, pet. denied). The trial court’s ruling on the motion for new trial “by

operation” of law was neither a ruling on the previous objection, nor was it timely. Therefore,

appellants have waived their complaint that Daniel’s affidavit cannot support summary judgment

because he is an interested witness. See id.

       Appellants next assert the trial court erred in granting summary judgment because fact

issues exist on the amount owed. If a movant conclusively establishes each element of its claim,

the burden shifts to the non-movant to direct the trial court to some evidence that raises an issue

of material fact. To prove the amount owed, UES relied on Daniel’s affidavit and the invoices

                                               –3–
attached to the affidavit. Daniel’s swore the invoices were unpaid and totaled $217,526.79. In

their response to UES’s motion for summary judgment, appellants asserted fact issues existed

because three of the invoiced attached to Daniel’s affidavit are stamped “PAID.” According to

appellants, the invoices themselves raise a fact issue on the amount owed.         UES responds

appellants failed to raise a fact issue because they did not present any summary-judgment

evidence of payment. To raise a fact issue, appellants directed the trial court to evidence

attached to UES’s motion. See Am. Bd. Of Obstetrics and Gynecology, Inc. v. Yoonessi, 286
S.W.3d 624, 627 (Tex. App.—Dallas 2009, pet. denied); Wilson v. Burford, 904 S.W.2d 628,

628-29 (Tex. 1995) (all summary judgment evidence may be relied on by both parties).

Specifically, UES directed the trial court to three of the allegedly unpaid invoices showing a

“PAID” stamp. These invoices also show Payments/Credits in the amount owed and balances

due of $0.00.    We conclude the invoices themselves are some evidence they were paid.

Therefore, fact issues exist on the amount owed, and the trial court erred in granting UES’s

motion for summary judgment.       Because of our disposition of this issue, we need not reach

appellants’ complaint regarding attorneys’ fees.

       We reverse the trial court’s judgment and remand for further proceedings.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE

120068F.P05




                                               –4–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

FOUR D CONSTRUCTION, INC. and                          On Appeal from the 14th Judicial District
JERRY DANIELS, Appellant                               Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-09-03923-A.
No. 05-12-00068-CV          V.                         Opinion delivered by Justice O'Neill.
                                                       Justices Bridges and Murphy participating.
UTILITY & ENVIRONMENTAL
SERVICES, INC., Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court further proceedings consistent
with this opinion.
        It is ORDERED that appellant FOUR D CONSTRUCTION, INC. and JERRY
DANIELS recover their costs of this appeal from appellee UTILITY & ENVIRONMENTAL
SERVICES, INC.


Judgment entered this 7th day of June, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –5–